Exhibit 10.13
(CRICKET LOGO) [a58685a5868501.gif]
January 4, 2011
Mr. Raymond J. Roman
5226 Hilltop Road
Long Grove, Illinois 60047
Dear Ray:
We are pleased to offer you the position of Executive Vice President and Chief
Operating Officer reporting to Doug Hutcheson, Chief Executive
Officer/President, Leap Wireless International, Inc. (“Leap”) / Cricket
Communications Inc. (“Cricket”) (collectively, the “company”), starting February
1, 2011. The terms of the offer are as follows:

  1.   A starting bi-weekly salary of $21,153.85; if annualized, $550,000. The
salary will be subject to annual merit-based consideration; however, this does
not guarantee you will receive an increase annually. As on officer of the
company, all future salary adjustments/considerations will be at the option of
the company’s board or a committee of the board and will generally be based on
your performance, market-based compensation data and the company’s ability to
provide such increases.     2.   In consideration of the importance of this
position, you will receive a sign-on bonus of $300,000 (less applicable taxes)
payable within 30 days of your date of employment.         Should your
employment be terminated by the company for “Cause” or by you without “Good
Reason” (each as defined in our standard form of Severance Benefits Agreement)
within one year of your date of employment, you agree to pay back a prorated
portion of the sign-on bonus based on the number of days you were employed by
the company during the year following your first day of employment.     3.  
Eligibility to participate in our Short Term Incentive Bonus Plan. You will have
an opportunity to earn a target bonus up to 80% of your base compensation. The
bonus payout will be based on company and individual performance and prorated
based on your date of employment. However, subject to the approval of Leap’s
Board of Directors or Compensation Committee (which we expect to receive within
45 days of your hire), you will receive a bonus of at least $165,000 for your
service to the company in 2011, which amount would represent 37.5% of your
target bonus opportunity for that year. In addition, with respect to calendar
years 2011 and 2012, in the event that you are terminated by the company without
cause after the completion of either such year and before the company’s payment
of annual bonuses for that year, you will receive an annual bonus for that year
in the amount you would have otherwise received if you were employed by Cricket
on the date annual bonuses for such year are paid, as determined by Leap’s Board
of Directors or Compensation Committee. Such bonus will be payable at or about
the time annual bonuses are paid generally by the company for such year.     4.
  Attached you will find a comprehensive description of our benefits package for
your information. In addition to your normal paid time off accrual you will
accrue one additional week of paid time off annually. Therefore, your annual
paid time off accrual for years one through five will be four weeks per year.

 



--------------------------------------------------------------------------------



 



R. Roman Offer Letter
Page 2

  5.   We will facilitate your relocation from Chicago, Illinois and Austin,
Texas to Denver, Colorado. A copy of our relocation package/program is enclosed
for your review. To the extent that any of the relocation payments that we make
result in taxable income to you, such payments will be grossed up to cover the
applicable income taxes.         During 2011 and 2012, we will reimburse you for
rental payments made by you for an apartment in Denver (not to exceed $40,000
per year), for your airline travel to and from Chicago each week, and your use
of a car in Denver. To the extent that any of such reimbursements result in
taxable income to you, such reimbursements will be grossed up to cover the
applicable income taxes.     6.   You will be eligible to participate in
Cricket’s Long Term Incentive Plan (LTIP) with a recommended initial grant of an
option to purchase 100,000 shares of stock and an award of 75,000 shares of
restricted stock. The restricted stock and stock options will have a four-year
vesting schedule with the stock options vesting 25% per year and the restricted
shares vesting 25% after year two, 25% after year three, and 50% after year
four.     7.   In addition to the aforementioned grant of restricted stock and
stock options, the company is recommending that you be granted 80,000 additional
shares of restricted stock and a stock option to purchase an additional 20,000
shares of stock. These shares will vest 100% after year four with no interim
installment vesting.         The grants described in items 6 and 7 above are
subject to the approval of Leap’s Board and Compensation Committee, which we
expect to receive within 45 days of your date of hire, and the terms and
conditions of Leap’s equity incentive plan and standard forms of equity award
agreements. You will be notified in writing of the approval and the
corresponding grant documents will be provided to you at that time.     8.   As
an officer of the company, you will be offered severance benefits in accordance
with the company’s standard form of Severance Benefits Agreement for Executive
Vice Presidents, provided, however, that the initial term of your Severance
Benefits Agreement shall continue through December 31, 2013. Attached please
find a sample copy of our standard form of severance agreement.

Please note that this offer of employment is contingent upon the favorable
results of a drug and alcohol test, the results of a background investigation
and your signing and agreeing to the terms of the company’s Invention
Disclosure, Confidentiality & Proprietary Rights Agreement. We will initiate the
background investigation immediately. Included with this letter is a clinic
passport that contains the name, address, and telephone number of the medical
center that you will go to in order to complete your pre-employment drug and
alcohol test specimen collection. Please take this passport with you when you go
for your test.
You must appear at Lab Corp PSC (please call first before going) for your drug
and alcohol test within 36 hours of your receipt of this offer letter. Please be
sure to have a photo ID with you when you check in for the screening.

 



--------------------------------------------------------------------------------



 



Please return a signed copy of this offer letter along with the attached
Employment and Invention Disclosure, Confidentiality & Proprietary Rights
Agreement. Please note that this offer is valid for five days from the date of
this letter. If you have any questions, please do not hesitate to call me at
(858) 882-6015.

          Congratulations and welcome!

Sincerely,
      /s/ Leonard C. Stephens       Leonard C. Stephens      Senior Vice
President, Human Resources     

I accept the offer of employment made to me by Cricket Communications, Inc. and
agree to the terms set forth above.

         
Offer accepted:
  Raymond J. Roman   /s/ Raymond J. Roman
 
 
Printed Name  
 
Signature 

 